Exhibit 10.1

 

Peoples Security Bank and Trust Company

Supplemental Executive Retirement Plan Agreement

 

This Supplemental Executive Retirement Plan Agreement (this “Agreement”) is
adopted effective April 24, 2017, by and among Peoples Security Bank and Trust
Company, a Pennsylvania state chartered bank and trust company (the “Bank”),
Peoples Financial Services Corp., a Pennsylvania corporation (the
“Corporation”), and Neal D. Koplin (the “Executive”).

 

WHEREAS, the purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Bank; and

 

WHEREAS, the Executive is currently employed by the Bank, and is qualified by
education and experience to serve as an Executive Vice President of the Bank.

 

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1                               “Beneficiary” means each designated person or
entity, or the estate of the deceased Executive, entitled to any benefits upon
the death of the Executive pursuant to Article 4.

 

1.2                               “Beneficiary Designation Form” means the form
established from time to time by the Plan Administrator that the Executive
completes, signs and returns to the Plan Administrator to designate one or more
Beneficiaries.

 

1.3                               “Board” means the Board of Directors of the
Corporation as from time to time constituted.

 

1.4                               “Cause” has the meaning given it in the
Employment Agreement.

 

1.5                               “Change in Control” means a change in the
ownership or effective control applicable to the Corporation or the Bank as
described in Section 409(a)(2)(A)(v) of the Code (or any successor provision
thereto) and the regulations thereunder.

 

1.6                               “Code” means the Internal Revenue Code of
1986, as amended, and all regulations and guidance thereunder, including such
regulations and guidance as may be promulgated after the Effective Date.

 

1.7                               “Disability” means a condition entitling
Executive to benefits under the long term disability plan, policy or arrangement
maintained for employees of the Bank.

 

1.8                               “Effective Date” means April 24, 2017.

 

1.9                               “Employment Agreement” means the Employment
Agreement dated as of August 27, 2014, by and between the Bank and the
Executive.

 

--------------------------------------------------------------------------------


 

1.10                        “Normal Retirement Age” means age sixty-seven (67).

 

1.11                        “Normal Retirement Date” means the later of Normal
Retirement Age or Separation from Service.

 

1.12                        “Plan Administrator” means the Board or such
committee or person as the Board shall appoint.

 

1.13                        “Plan Year” means each twelve (12) month period
commencing on January 1 and ending on December 31 of each year.

 

1.14                        “Separation from Service” means termination of the
Executive’s employment with the Bank (and the Corporation, if applicable)
constituting a “separation from service” within its meaning under Treasury
Regulations Section 1.409A-1(h).

 

1.15                        “Schedule A” means the schedule attached to this
Agreement and made a part hereof.  Schedule A shall be updated upon a change in
any of the benefit amounts under Article 2 or 3.

 

1.16                        “Specified Employee” means a “specified employee” as
defined in Treasury Regulations Section 1.409A-1(i).

 

1.17                        “Termination for Cause” means a Separation from
Service in connection with a termination of Executive’s employment by the Bank
for Cause.

 

1.18                        “Termination without Cause” means a Separation from
Service as a result of a termination of Executive’s employment by the Bank
without Cause.

 

Article 2

Distributions During Lifetime

 

2.1                               Normal Retirement Benefit.  Upon Separation
from Service on or after attaining Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 

2.1.1                     Amount of Benefit.  The annual benefit under this
Section 2.1 is Sixty Two Thousand Dollars ($62,000).

 

2.1.2                     Distribution of Benefit.  The Bank shall distribute
the annual benefit to the Executive in twelve (12) equal monthly installments
commencing on the first day of the month following Normal Retirement Date.  The
annual benefit shall be distributed to the Executive for fifteen (15) years.

 

2.2                               Disability Benefit.  If the Executive
experiences a Disability which results in a Separation from Service prior to
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 2.2 in lieu of any other benefit under this Article.

 

2.2.1                     Amount of Benefit.  The benefit under this Section 2.2
is the Disability Benefit set forth on Schedule A for the Plan Year ended
immediately prior to the date in which Separation from Service due to Disability
occurs. Additionally, the annual benefit amount shall be increased by a
pro-rated amount relative to the Executive’s service during the partial Plan
Year in which Separation from Service takes place.  This amount will be added to
the Annual Benefit amount at the end of the preceding Plan Year on Schedule A.

 

5

--------------------------------------------------------------------------------


 

2.2.2                     Distribution of Benefit.  The Bank shall distribute
the annual benefit to the Executive in twelve (12) equal monthly installments
commencing on the first day of the month following Separation from Service.  The
annual benefit shall be distributed to the Executive for fifteen (15) years.

 

2.3                               Change in Control Benefit.  If a Change in
Control occurs prior to Normal Retirement Age followed by Separation from
Service within twenty-four (24) months following the Change in Control, the Bank
shall distribute to the Executive the benefit described in this Section 2.3 in
lieu of any other benefit under this Article.

 

2.3.1                     Amount of Benefit.  The annual benefit under this
Section 2.3 is the Change in Control benefit set forth on Schedule A for the
Plan Year ended immediately prior to the date Separation from Service occurs.
Additionally, the annual benefit amount shall be increased by a pro-rated amount
relative to the Executive’s service during the partial Plan Year in which
Separation from Service takes place.  This amount will be added to the Annual
Benefit amount at the end of the preceding Plan Year on Schedule A.

 

2.3.2                     Distribution of Benefit.  The Bank shall distribute
the annual benefit to the Executive in twelve (12) equal monthly installments
commencing on the first day of the month following Separation from Service.  The
annual benefit shall be distributed to the Executive for fifteen (15) years.

 

2.4                               Termination without Cause Prior to Normal
Retirement Age.  If the Executive experiences a Termination without Cause during
or before the Plan Year in which the Executive attains Normal Retirement Age,
the Bank shall distribute to the Executive the benefit described in this
Section 2.4 in lieu of any other benefit under this Article.

 

2.4.1                     Amount of Benefit.  The benefit under this Section 2.4
is the Termination without Cause Benefit set forth on Schedule A for the Plan
Year ended immediately prior to the date in which the Termination without Cause
prior to Normal Retirement Age occurs. Additionally, the annual benefit amount
shall be increased by a pro-rated amount relative to the Executive’s service
during the partial Plan Year in which such Separation from Service takes place.
This amount will be added to the Annual Benefit amount at the end of the
preceding Plan Year on Schedule A.

 

2.4.2                     Distribution of Benefit.  The Bank shall distribute
the annual benefit to the Executive in twelve (12) equal monthly installments
commencing on the first day of the month following the Termination without
Cause.  The annual benefit shall be distributed to the Executive for fifteen
(15) years.

 

2.5                               Restriction on Commencement of Distributions. 
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is considered a Specified Employee, the provisions of this Section 2.5
shall govern all distributions hereunder. If benefit distributions which would
otherwise be made to the Executive due to Separation from Service are limited
because the Executive is a Specified Employee, then such distributions shall not
be made during the first six (6) months following Separation from Service.
Rather, any distribution which would otherwise be paid to the Executive during
such period shall be accumulated and paid to the Executive in a lump sum on the
first day of the seventh month following Separation from Service. All subsequent
distributions shall be paid in the manner specified.

 

6

--------------------------------------------------------------------------------


 

2.6                               Distributions Upon Taxation of Amounts
Deferred.  If, pursuant to Code Section 409A, the Federal Insurance
Contributions Act or other state, local or foreign tax, the Executive becomes
subject to tax on the amounts deferred hereunder, then the Bank may make a
limited distribution to the Executive in a manner that conforms to the
requirements of Code Section 409A.  Any such distribution will decrease the
Executive’s benefits distributable under this Agreement.

 

2.7                               Change in Form or Timing of Distributions.
 For distribution of benefits under this Article 2, the Executive and the Bank
may, subject to the terms of Section 8.1, amend this Agreement to delay the
timing or change the form of distributions.  Any such amendment shall be subject
to approval by the Bank in its sole and absolute discretion and:

 

(a)                                 may not accelerate the time or schedule of
any distribution, except as provided in Code Section 409A;

 

(b)                                 except for benefits distributable under
Section 2.2, must delay the commencement of distributions for a minimum of five
(5) years from the date the distribution was originally scheduled to be made;
and

 

(c)                                  must take effect not less than twelve (12)
months after the amendment is made.

 

Article 3

Distribution at Death

 

3.1                               Death During Active Service.  If the Executive
dies prior to Separation from Service, the Bank shall distribute to the
Beneficiary the benefit described in this Section 3.1.  This benefit shall be
distributed in lieu of any benefit under Article 2.

 

3.1.1                     Amount of Benefit.  The benefit under this Section 3.1
is the Normal Retirement Benefit as described in Section 2.1.1.

 

3.1.2                     Distribution of Benefit.  The Bank shall distribute
the annual benefit to the Beneficiary in twelve (12) equal monthly installments
commencing within sixty (60) days following the Executive’s death. The annual
benefit shall be distributed to the Beneficiary for fifteen (15) years. The
Beneficiary shall be required to provide to the Bank the Executive’s death
certificate.

 

3.2                               Death During Distribution of a Benefit.  If
the Executive dies after any benefit distributions have commenced under this
Agreement but before receiving all such distributions, the Bank shall distribute
the remaining benefits to the Beneficiary at the same time and in the same
amounts they would have paid to the Executive had the Executive survived.  The
Beneficiary shall be required to provide to the Bank the Executive’s death
certificate.

 

Article 4

Beneficiaries

 

4.1                               In General.  The Executive shall have the
right, at any time, to designate a Beneficiary to receive any benefit
distributions under this Agreement upon the death of the Executive.  The
Beneficiary designated under this Agreement may be the same as or different from
the beneficiary designated under any other plan of the Bank in which the
Executive participates.

 

4.2                               Designation.  The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent.  If the
Executive names someone other than the Executive’s spouse as a Beneficiary, the
Plan

 

7

--------------------------------------------------------------------------------


 

Administrator may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Plan Administrator, executed
by the Executive’s spouse and returned to the Plan Administrator.  The
Executive’s beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved.  The Executive shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures.  Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled.  The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator prior to the Executive’s death.

 

4.3                               Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.

 

4.4                               No Beneficiary Designation.  If the Executive
dies without a valid beneficiary designation, or if all designated Beneficiaries
predecease the Executive, then the Executive’s spouse shall be the designated
Beneficiary.  If the Executive has no surviving spouse, any benefit shall be
paid to the Executive’s estate.

 

4.5                               Facility of Distribution.  If the Plan
Administrator determines in its discretion that a benefit is to be distributed
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Executive and the Beneficiary, as the case may be, and shall completely
discharge any liability under this Agreement for such distribution amount.

 

Article 5

General Limitations

 

5.1                               Termination for Cause; Other Events.
 Notwithstanding any provision of this Agreement to the contrary, the Bank shall
not distribute any benefit under this Agreement if (i) the Executive’s
employment with the Bank is terminated by the Bank due to a Termination for
Cause or (ii) the Executive has a Separation from Service other than one
explicitly described under Sections 2.1 through 2.4 or Article 3.

 

5.2                               Suicide or Misstatement.  No benefit shall be
distributed if the Executive commits suicide within two (2) years after the
Effective Date, or if an insurance company which issued a life insurance policy
covering the Executive and owned by the Bank denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

 

5.3                               Removal.  Notwithstanding any provision of
this Agreement to the contrary, the Bank shall not distribute any benefit under
this Agreement if the Executive is subject to a final removal or prohibition
order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

 

8

--------------------------------------------------------------------------------


 

5.4                               Regulatory Restrictions.  Notwithstanding
anything herein to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, shall be subject upon compliance with 12 U.S.C.
1828 and FDIC Regulation 12 CFR Part 359, Golden Parachute Indemnification
Payments and any other regulations or guidance promulgated thereunder.

 

5.5                               Section 280G.  If any payment or benefit due
under this Agreement, together with all other payments and benefits that the
Executive receives or is entitled to receive from the Bank, the Corporation or
any of their subsidiaries, affiliates or related entities, would (if paid or
provided) constitute a “parachute payment” (within the meaning under
Section 280G(b)(2) of the Code) or an excise tax under Section 4999 of the Code,
the amounts otherwise payable under this Agreement will be limited to the
minimum extent necessary to ensure that no portion thereof will fail to be
tax-deductible to the Corporation and Bank by reason of Section 280G of the Code
or subject to an excise tax under Section 4999 of the Code.

 

5.6                               Competition after Separation from Service. 
Any unpaid benefits shall be forfeited if the Executive breaches any restrictive
covenants in the Employment Agreement or in any other agreement (including any
agreement that includes, without limitation, any non-competition or
non-solicitation restrictions) applicable to Executive.

 

Article 6

Administration of Agreement

 

6.1                               Plan Administrator Duties.  The Plan
Administrator shall administer this Agreement according to its express terms and
shall also have the discretion and authority to (i) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Agreement and (ii) decide or resolve any and all questions, including
interpretations of this Agreement, as may arise in connection with this
Agreement to the extent the exercise of such discretion and authority does not
conflict with Code Section 409A.

 

6.2                               Agents.  In the administration of this
Agreement, the Plan Administrator may employ agents and delegate to them such
administrative duties as the Plan Administrator sees fit, including acting
through a duly appointed representative, and may from time to time consult with
counsel who may be counsel to the Bank.

 

6.3                               Binding Effect of Decisions.  Any decision or
action of the Plan Administrator with respect to any question arising out of or
in connection with the administration, interpretation or application of this
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Agreement.

 

6.4                               Indemnity of Plan Administrator.  The Bank
shall indemnify and hold harmless the Plan Administrator against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Agreement, except in the case of willful
misconduct by the Plan Administrator.

 

6.5                               Bank Information.  To enable the Plan
Administrator to perform its functions, the Bank shall supply full and timely
information to the Plan Administrator on all matters relating to the date and
circumstances of the Executive’s death, Disability or Separation from Service,
and such other pertinent information as the Plan Administrator may reasonably
require.

 

9

--------------------------------------------------------------------------------


 

Article 7

Claims And Review Procedures

 

7.1                               Claims Procedure.  An Executive or Beneficiary
(“claimant”) who has not received benefits under this Agreement that he or she
believes should be distributed shall make a claim for such benefits as follows:

 

7.1.1                     Initiation — Written Claim.  The claimant initiates a
claim by submitting to the Plan Administrator a written claim for the benefits. 
If such a claim relates to the contents of a notice received by the claimant,
the claim must be made within sixty (60) days after such notice was received by
the claimant.  All other claims must be made within one hundred eighty
(180) days of the date on which the event that caused the claim to arise
occurred.  The claim must state with particularity the determination desired by
the claimant.

 

7.1.2                     Timing of Plan Administrator Response.  The Plan
Administrator shall respond to such claimant within thirty (30) days after
receiving the claim.  If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional thirty (30) days
by notifying the claimant in writing, prior to the end of the initial thirty
(30) day period, which an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

7.1.3                     Notice of Decision.  If the Plan Administrator denies
part or all of the claim, the Plan Administrator shall notify the claimant in
writing of such denial.  The Plan Administrator shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth:

 

(a)                                 The specific reasons for the denial;

(b)                                 A reference to the specific provisions of
this Agreement on which the denial is based;

(c)                                  A description of any additional information
or material necessary for the claimant to perfect the claim and an explanation
of why it is needed;

(d)                                 An explanation of this Agreement’s review
procedures and the time limits applicable to such procedures; and

(e)                                  A statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

7.2                               Review Procedure.  If the Plan Administrator
denies part or the entire claim, the claimant shall have the opportunity for a
full and fair review by the Plan Administrator of the denial as follows:

 

7.2.1                     Initiation — Written Request.  To initiate the review,
the claimant, within sixty (60) days after receiving the Plan Administrator’s
notice of denial, must file with the Plan Administrator a written request for
review.

 

7.2.2                     Additional Submissions — Information Access.  The
claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim.  The Plan Administrator
shall also provide the claimant, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the claimant’s claim for
benefits.

 

10

--------------------------------------------------------------------------------


 

7.2.3                     Considerations on Review.  In considering the review,
the Plan Administrator shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

7.2.4                     Timing of Plan Administrator Response.  The Plan
Administrator shall respond in writing to such claimant within thirty (30) days
after receiving the request for review.  If the Plan Administrator determines
that special circumstances require additional time for processing the claim, the
Plan Administrator can extend the response period by an additional thirty (30)
days by notifying the claimant in writing, prior to the end of the initial
thirty (30) day period, which an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

7.2.5                     Notice of Decision.  The Plan Administrator shall
notify the claimant in writing of its decision on review.  The Plan
Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

 

(a)                                 The specific reasons for the denial;

(b)                                 A reference to the specific provisions of
this Agreement on which the denial is based;

(c)                                  A statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits; and

(d)                                 A statement of the claimant’s right to bring
a civil action under ERISA Section 502(a).

 

7.3                               Arbitration of Claims.  All claims or
controversies arising out of or in connection with this Agreement shall, subject
to the initial review provided for in the foregoing provisions of this Article,
be resolved through arbitration.  Except as otherwise mutually agreed to by the
parties, any arbitration shall be administered under and by the American
Arbitration Association (“AAA”), in accordance with the AAA procedures then in
effect.  The arbitration shall be held in the AAA office nearest to where the
Executive is or was last employed by the Bank or at a mutually agreeable
location.

 

Article 8

Amendments and Termination

 

8.1                               Amendments.  This Agreement may be amended
only by a written agreement signed by the Bank and the Executive.  However, the
Bank may unilaterally amend this Agreement to conform with written directives to
the Bank from its auditors or banking regulators or to comply with legislative
changes or tax law, including without limitation Code Section 409A.

 

8.2                         Plan Termination Generally.  This Agreement may be
terminated only by a written agreement signed by the Bank and the Executive. 
The benefit shall be the Accrual Balance (as described in Exhibit A) as of the
date this Agreement is terminated.  Except as provided in Section 8.3, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement.  Rather, upon such termination benefit distributions will be
made at the earliest distribution event permitted under Article 2 or Article 3.

 

11

--------------------------------------------------------------------------------


 

8.3                         Plan Terminations Under Code Section 409A. 
Notwithstanding anything to the contrary in Section 8.2, the Bank may terminate
this Agreement pursuant to and in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(ix) (or any successor provision) and, upon such
termination, the Bank may distribute the Accrual Balance (as described in
Exhibit A), determined as of the date of the termination of this Agreement, to
the Executive in a lump sum.

 

Article 9

Miscellaneous

 

9.1                               Binding Effect.  This Agreement shall bind the
Executive and the Bank and their beneficiaries, survivors, executors,
administrators and transferees.

 

9.2                               No Guarantee of Employment.  This Agreement is
not a contract for employment.  It does not give the Executive the right to
remain as an employee of the Bank nor interfere with the Bank’s right to
discharge the Executive.  It does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

9.3                               Non-Transferability.  Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

9.4                               Tax Withholding and Reporting.  The Bank shall
withhold any taxes that are required to be withheld, including but not limited
to taxes owed under Code Section 409A from the benefits provided under this
Agreement.  The Executive acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing authorities. 
The Bank shall satisfy all applicable reporting requirements, including those
under Code Section 409A.

 

9.5                               Applicable Law.  This Agreement and all rights
hereunder shall be governed by the laws of the Commonwealth of Pennsylvania,
except to the extent preempted by the laws of the United States of America.

 

9.6                               Unfunded Arrangement.  This Agreement shall be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended from time to time (“ERISA”).”  The
Executive and the Beneficiary are general unsecured creditors of the Bank for
the distribution of benefits under this Agreement.  The benefits represent the
mere promise by the Bank to distribute such benefits.  The rights to benefits
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors.  Any
insurance on the Executive’s life or other informal funding asset is a general
asset of the Bank to which the Executive and Beneficiary have no preferred or
secured claim.

 

9.7                               Entire Agreement.  This Agreement constitutes
the entire agreement between the Bank and the Executive as to the subject matter
hereof.  No rights are granted to the Executive by virtue of this Agreement
other than those specifically set forth herein.

 

9.8                               Interpretation.  Wherever the fulfillment of
the intent and purpose of this Agreement requires and the context will permit,
the use of the masculine gender includes the feminine and use of the singular
includes the plural.

 

9.9                               Alternative Action.  In the event it shall
become impossible for the Bank or the Plan Administrator to perform any act
required by this Agreement due to regulatory or other

 

12

--------------------------------------------------------------------------------


 

constraints, the Bank or Plan Administrator may perform such alternative act as
most nearly carries out the intent and purpose of this Agreement and is in the
best interests of the Bank, provided that such alternative act does not violate
Code Section 409A.

 

9.10                        Headings.  Article and section headings are for
convenient reference only and shall not control or affect the meaning or
construction of any provision herein.

 

9.11                        Validity.  If any provision of this Agreement shall
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.

 

9.12                        Notice.  Any notice or filing required or permitted
to be given to the Bank or Plan Administrator under this Agreement shall be
sufficient if in writing and hand-delivered or sent by registered or certified
mail to the address below:

 

Peoples Financial Services Corp.

150 North Washington Ave

Scranton, PA 18504

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.13                        Compliance with Section 409A.  This Agreement shall
be interpreted and administered consistent with Code Section 409A.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE

 

PEOPLES SECURITY BANK AND TRUST COMPANY

 

 

 

 

 

 

Neal D. Koplin

 

By:

Michael Jake

 

Neal D. Koplin

 

Name:

Michael Jake

 

 

 

Title:

EVP/CRO

 

 

 

 

 

 

PEOPLES FINANCIAL SERVICES CORP.

 

 

 

 

 

 

 

 

By:

Craig W.Best

 

 

 

Name:

Craig W.Best

 

 

 

Title:

President & CEO

 

 

14

--------------------------------------------------------------------------------


 

Supplemental Executive Retirement Plan

Schedule A

 

Neal Koplin

 

 

 

 

 

 

 

Change in 

 

 

 

 

 

Termination

 

Disability

 

Control

 

Death

 

 

 

Without Cause

 

Amount 

 

Amount 

 

Amount 

 

 

 

Prior to

 

Payable 

 

Payable 

 

Payable 

 

Birth Date: XX/XX/1960

 

Normal Retirement Age

 

Monthly for 

 

Monthly for 

 

Monthly for

 

Plan Anniversary Date: 12/31/2017
Normal Retirement: 09/03/2027, Age 67
Normal Retirement Payment: Monthly for 15 Years

 

Amount Payable Monthly for 15 
Years at
Separation from Service

 

15 Years 
Upon 
Separation

 

15 Years 
Upon 
Separation

 

 15 Years 
Upon 
Separation

 

Value 
As
Of

 

Age

 

Discount
Rate
Pre/Post

 

Benefit 
Level

 

Based On

 

Vesting

 

Accrued 
Benefit 
Liability

 

Annual
Benefit(1)

 

Annual 
Benefit(1)

 

Annual 
Benefit(1), (2)

 

Annual 
Benefit(1), (2)

 

Apr

2017

 

56

 

4.00%/4.00%

 

62,000

 

0

 

100.00

%

0

 

0

 

0

 

41,072

 

62,000

 

Dec

2017

 

57

 

4.00%/4.00%

 

62,000

 

40,905

 

100.00

%

40,905

 

3,619

 

3,619

 

42,298

 

62,000

 

Dec

2018

 

58

 

4.00%/4.00%

 

62,000

 

97,385

 

100.00

%

97,385

 

8,615

 

8,615

 

43,990

 

62,000

 

Dec

2019

 

59

 

4.00%/4.00%

 

62,000

 

156,167

 

100.00

%

156,167

 

13,816

 

13,816

 

45,749

 

62,000

 

Dec

2020

 

60

 

4.00%/4.00%

 

62,000

 

217,343

 

100.00

%

217,343

 

19,228

 

19,228

 

47,579

 

62,000

 

Dec

2021

 

61

 

4.00%/4.00%

 

62,000

 

281,012

 

100.00

%

281,012

 

24,860

 

24,860

 

49,482

 

62,000

 

Dec

2022

 

62

 

4.00%/4.00%

 

62,000

 

347,275

 

100.00

%

347,275

 

30,723

 

30,723

 

51,462

 

62,000

 

Dec

2023

 

63

 

4.00%/4.00%

 

62,000

 

416,237

 

100.00

%

416,237

 

36,824

 

36,824

 

53,520

 

62,000

 

Dec

2024

 

64

 

4.00%/4.00%

 

62,000

 

488,009

 

100.00

%

488,009

 

43,173

 

43,173

 

55,661

 

62,000

 

Dec

2025

 

65

 

4.00%/4.00%

 

62,000

 

562,706

 

100.00

%

562,706

 

49,781

 

49,781

 

57,887

 

62,000

 

Dec

2026

 

66

 

4.00%/4.00%

 

62,000

 

640,445

 

100.00

%

640,445

 

56,659

 

56,659

 

60,203

 

62,000

 

Sep

2027

 

67

 

4.00%/4.00%

 

62,000

 

700,821

 

100.00

%

700,821

 

62,000

 

62,000

 

62,000

 

62,000

 

 

The first line represents the initial plan values as of the plan implementation
date of April 01, 2017.

 

--------------------------------------------------------------------------------

(1)The annual benefit amount will be distributed in 12 equal monthly payments
for a total of 180 monthly payments.

 

(2) Note that accounting rules may require an additional accrual at the time
this benefit is triggered.

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

15

--------------------------------------------------------------------------------